In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                   Filed: March 26, 2020

* * * * * * * * * * * * * * **
BRUCE FEDEWA,                *                      PUBLISHED
                             *
          Petitioner,        *                      No. 17-1808V
                             *
v.                           *                      Special Master Nora Beth Dorsey
                             *
SECRETARY OF HEALTH          *                      Decision Awarding Damages; Table Injury;
AND HUMAN SERVICES,          *                      Pain and Suffering; Influenza (“Flu”)
                             *                      Vaccine; Guillain-Barré Syndrome (“GBS”).
          Respondent.        *
                             *
* * * * * * * * * * * * * * **

Isaiah Richard Kalinowski, Maglio Christopher & Toale, P.A., Washington, DC, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                            DECISION AWARDING DAMAGES1

I.     INTRODUCTION

        On November 17, 2017, Bruce Fedewa (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq., (“the
Vaccine Act”).2 Petitioner alleges that he suffered Guillain-Barré syndrome (“GBS”) as a result
of an influenza (“flu”) vaccine administered to him on October 10, 2016. Petition at 2-4.


1
 Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-10 to -34 (2012). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C. § 300aa.


                                                1
        For the reasons set forth below, the undersigned finds that $180,000.00 represents a fair
and appropriate amount of compensation for petitioner’s actual pain and suffering and emotional
distress.

II.    PROCEDURAL HISTORY

        Mr. Fedewa filed his petition for compensation on November 17, 2017. Petition (ECF
No. 1). He filed medical records on November 30, 2017. Petitioner’s Exhibits (“Pet. Exs.”) 1-
12. An initial status conference was held on January 17, 2018 in which additional evidence was
requested. On March 5, 2018, petitioner filed additional medical records. Pet. Ex. 13. Petitioner
filed his affidavit, additional medical records, and Statement of Completion on April 3, 2018.
Pet. Exs. 14-15 (ECF Nos. 13-14). Respondent filed his Rule 4(c) Report on September 17,
2018, in which he did not contest that petitioner is entitled to compensation. Respondent’s
Report (“Resp. Rept.”) at 1. On September 21, 2018, the undersigned issued an entitlement
ruling finding for the petitioner. Ruling on Entitlement dated Sept. 21, 2018 (ECF No. 22). The
undersigned then issued a Damages Order requesting the parties to informally resolve the issue
of damages. Damages Order dated Sept. 21, 2018 (ECF No. 23).

        On October 22, 2018, petitioner filed additional affidavits, work information, and
medical expense documentation to support his damages claim. Pet. Exs. 16-18. On December 6,
2018, petitioner filed updated medical records, and on January 15, 2019, petitioner filed
additional affidavits. Pet. Exs. 19-21. While the parties informally resolved unreimbursable
expenses and lost earnings, they were unable to agree on the appropriate compensation for
petitioner’s pain and suffering. Pet. Status Rept., filed May 13, 2019 (ECF No. 38).

         The undersigned scheduled a Rule 5 status conference on damages for July 10, 2019.
During the status conference, the undersigned shared her preliminary finding that petitioner’s
case is comparable to Johnson v. Secretary of Health & Human Services, No. 16-1356V, 2018
WL 5024012 (Fed. Cl. Spec. Mstr. July 20, 2018). Rule 5 Order dated July 11, 2019, at 2-3
(ECF No. 39). The undersigned encouraged the parties to again consider informal resolution.
Id. at 3.

       On August 12, 2019, respondent filed a status report stating the parties were still at an
impasse regarding the appropriate amount of compensation for Mr. Fedewa’s pain and suffering.
Resp. Status Rept., filed Aug. 12, 2019 (ECF No. 41). Respondent requested that the
undersigned issue a damages decision. Id. On October 24, 2019, Mr. Fedewa filed his damages
memorandum demanding a minimum of $180,000.00 for pain and suffering. Pet. Memorandum
of Law in Support of Petitioner’s Motion for Findings of Fact and Conclusions of Law
Regarding Damages (“Pet. Mem. on Damages”), filed Oct. 24, 2019, at 10 (ECF No. 43).
Respondent provided his response on November 7, 2019, taking the position of $125,000.00 as
appropriate compensation for petitioner’s pain and suffering. Resp.’s Brief on Damages (“Resp.
Br. on Damages”), filed Nov. 7, 2019, at 1 (ECF No. 44).

       The issue of pain and suffering damages is ripe for adjudication.




                                                2
III.   FACTUAL HISTORY

        Mr. Fedewa was born on November 22, 1962. Petition at ¶ 1. He resides in Holt,
Michigan with his wife and seven children on a hobby farm. Pet. Ex. 20 at ¶¶ 2, 4. He works
full-time, and often overtime, as a dental equipment repairman. Id. at ¶ 2. His medical history
includes injuries to his right elbow, left knee pain and surgery, arthritis, obstructive sleep apnea,
and cholesterol management, though none of these issues appear to contribute to his injury in this
case. Petition at ¶ 2; Pet. Ex. 2 at 2-10; Pet. Ex. 3 at 2; Pet. Ex. 8 at 6; Pet. Ex. 20 at ¶ 3.

        On October 10, 2016, Mr. Fedewa visited Ingham County Health Department and
received the measles, mumps, and rubella vaccine, flu vaccine, Tetanus-diphtheria-acellular
pertussis vaccine, and hepatitis A and B vaccine. Pet. Ex. 1 at 1. He received these vaccinations
in preparation for an overseas mission trip to Ukraine. Pet. Ex. 20 at ¶ 7.

        On October 20, 2016, Mr. Fedewa visited the Memorial Healthcare Emergency
Department complaining of bilateral numbness in his hands and feet and neck pain. Pet. Ex. 8 at
5, 7. After a computed tomography scan without contrast, Mr. Fedewa was discharged home
with a primary impression of paraesthesias. Id. at 21. On October 21, 2016, Mr. Fedewa visited
the Sparrow Hospital Emergency Department and explained worsening symptoms of numbness
in his feet and fingertips. Pet. Ex. 6 at 57. Mr. Fedewa received a lumbar puncture and a
prescription for prednisone. Id. at 65-66. He was discharged home. Id. at 66.

        Mr. Fedewa averred that his condition continually deteriorated over the next two days.
On October 23, 2016, he fell in his yard and was unable to get up until his family returned home
and found him on the ground, crying and scared. Pet. Ex. 20 at ¶ 13. His wife brought him to
the Sparrow Hospital Emergency Department. Id. Mr. Fedewa presented with numbness in both
hands and legs, difficulty walking, and gait disturbance. Pet. Ex. 6 at 113. After another lumbar
puncture was performed, the physician noted that Mr. Fedewa was likely experiencing acute
inflammatory demyelinating process (“AIDP”). Id. at 120. The physician admitted Mr. Fedewa.
Id. at 113. Regarding this admission process, Mr. Fedewa recounted several very painful
moments, particularly of his second lumbar puncture and electromyography (“EMG”):

       The doctor stuck the needle into my spine for the tap and missed. The pain was
       excruciating. . . . He apologized and tried again successfully. . . . With the spinal
       tap finished, the triage nurse went to put in the IV drip, the doctor was talking to
       me and trying to distract me, but I could feel something running down my arm. I
       glanced over and along with the pain of a needle digging around in my arm, there
       was blood running down my arm and dripping onto the floor. . . . The next day
       they decided I needed an EMG. . . . The doctor performing the EMG did not
       know how to run the test. . . . She poked me deeply with a needle and shocked
       me hundreds of times for over an hour. Then her supervisor came in and looked
       over results. He pulled the doctor aside and asked how she got those results, then
       proceeded to redo most of the tests over again for another hour. I was already
       frazzled, traumatized and trembling with pain . . . . This was the worst experience
       of my life, but it was only the beginning.



                                                 3
Pet. Ex. 20 at ¶¶ 15-17. Mr. Fedewa’s October 24, 2016 EMG results were highly suggestive of
AIDP and he received a GBS diagnosis. Pet. Ex. 6 at 286, 319. He began the first of his five
IVIG treatments on October 25, 2016. Id.

        On October 26, 2016, Mr. Fedewa reported back pain, thigh pain, worsening numbness in
his legs, and difficulty swallowing. Pet. Ex. 6 at 202. Physicians added gabapentin and
Tramadol to help control his pain. Id. The records also reflected Mr. Fedewa’s anxiety, for
which he was prescribed Xanax (alprazolam). Id. at 196. Mr. Fedewa felt humiliated when
nurses had to help him use the restroom, particularly when he had difficulty passing stools. Pet.
Ex. 20 at ¶ 23.

        Mr. Fedewa recounted in his affidavit that the IVIG treatments made him agitated. Pet.
Ex. 20 at ¶ 19. He stated, “I did not sleep for the first five days in the hospital because [IVIG
treatment] set my nerves so on edge. . . . So many hours were spent totally sleepless, still losing
control of my limbs and getting number. . . . During those long sleepless nights, I wanted to
die.” Id. at ¶ 20. Medical records note these side effects on the fourth day of IVIG treatment.
Pet. Ex. 6 at 264. Mr. Fedewa received a pre-treatment Benadryl for his final dose on October
29, 2016, which eased his agitation. Id. at 266. He recollected that he was able to sleep through
the night following that IVIG treatment. Id.; Pet. Ex. 20 at ¶ 21.

        During the two-week period of hospitalization and rehabilitation, Mr. Fedewa received
eleven inpatient occupational therapy sessions. Pet. Ex. 6 at 176, 193, 235, 247, 291, 663, 677,
699, 722, 747, 759. He was discharged from hospitalization on October 30, 2016 and admitted
to inpatient rehabilitation until November 3, 2016. Id. at 319, 771. At the time of his discharge
from rehabilitation, Mr. Fedewa was still experiencing numbness in both feet and overall
weakness. Id. at 770. He participated in outpatient physical therapy from November 7, 2016 to
January 26, 2017, completing twenty-two physical therapy sessions. Pet. Ex. 4 at 48-125.

        Mr. Fedewa followed up with his primary care physician, Dr. Erik Werk, on December
28, 2016. Pet. Ex. 14 at 64-67. He complained of depressed mood and continued unsteadiness
on his feet. Id. at 64. He was still taking gabapentin for intense nerve pain. Id. at 65. On
January 31, 2017, his physician noted that Mr. Fedewa continued experiencing anxiety and
prescribed him Wellbutrin. Id. at 59-63. Mr. Fedewa stopped taking gabapentin at this time and
expressed the need to get back to work. Id. at 60; Pet. Ex. 20 at ¶ 32. His physician instructed a
twenty-five pound weight restriction for his return to work. Pet. Ex. 14 at 62. Mr. Fedewa
expressed that returning to work was painful and that he had to take significant breaks after each
service call. Pet. Ex. 20 at ¶ 34.

        Mr. Fedewa showed some improvement at his February 28, 2017 follow-up with Dr.
Werk but continued to experience fatigue and weakness. Pet. Ex. 14 at 54, 57. Dr. Werk also
increased the Wellbutrin dosage to help with Mr. Fedewa’s continued anxiety. Id. at 57. At the
April 11, 2017 appointment, Mr. Fedewa reported continued numbness in hands and toes, and
fatigue. Id. at 49. The records from his June 13, 2017 and September 21, 2017 appointments
show that Mr. Fedewa continued to experience numbness, fatigue, and mild GBS symptoms
despite improvements. Id. at 33-38, 44-47. Mr. Fedewa stopped Wellbutrin on September 12,
2017. Id. at 39, 43.

                                                 4
        On December 19, 2017, Mr. Fedewa was evaluated for and diagnosed with moderately
severe depression by Dr. Werk. Pet. Ex. 14 at 26-32. He experienced little interest or pleasure
and had chronic fatigue and a depressed mood. Id. at 26. Mr. Fedewa resumed Wellbutrin at
this visit for his depression. Id. at 31. His affidavit states, “I was exhausted, depressed . . . at
times wishing my life were over.” Pet. Ex. 20 at ¶ 36.

         At his April 17, 2018 appointment, Mr. Fedewa reported continued depression, difficulty
functioning, fatigue, and muscle weakness. Pet. Ex. 19 at 20. At his July 25, 2018 visit, Mr.
Fedewa’s depression had improved and he stopped taking Wellbutrin. Id. at 27, 31. His fatigue
similarly improved though it did not completely go away. Id. at 27. He did not report weakness
or numbness. See id. at 27-31. During this time, Mr. Fedewa was still unable to participate in
activities with his family due to his constant fatigue and depression. Pet. Ex. 18 at 1-2; Pet. Ex.
21 at ¶¶ 12-14. His children missed story-time and play-time with their father. Pet. Ex. 18 at 1-
2. Mr. Fedewa stated that physical and social activities he once enjoyed, such as biking,
swimming, and handing out drinks with his daughter as part of weekly student outreach at
Michigan State University (“MSU”) are difficult. Pet. Ex. 20. at ¶¶ 4-6.

IV.    CONTENTIONS OF THE PARTIES

       The parties’ joint status report, filed on November 25, 2019, indicated that all items of
damages aside from actual pain and suffering were resolved: $1,800.00 for past unreimbursable
medical expenses, $400.00 in future unreimbursable medical expenses, and $3,607.16 in past lost
earnings, for a total of $5,807.16. Joint Status Rept., filed Nov. 25, 2019, at 1-2 (ECF No. 45).
The only disputed issue before the undersigned is the amount of damages to be awarded for Mr.
Fedewa’s actual pain and suffering.

           A. Petitioner’s Position

         Petitioner demands a minimum of $180,000.00 for actual pain and suffering. Pet. Mem.
on Damages at 9. He explains that he suffered significant pain as a result of GBS and still
suffers from fatigue. Id. at 7. Mr. Fedewa also explains that recovering from GBS “crushed his
positive outlook on life and broke his spirit, to the great concern of everyone who knew him.”
Id. at 8. Additionally, petitioner compares his case to Johnson and finds that he experienced as
much, if not more pain, than the petitioner in Johnson. Id. at 6-8. He notes that he experienced
longer hospitalization than Ms. Johnson and was admitted to inpatient rehabilitation whereas Ms.
Johnson was not. Id. at 7. He suffered limb weakness and difficulty swallowing unlike Ms.
Johnson, and Mr. Fedewa had particularly traumatic experiences in the hospital. Id. at 6-7. Mr.
Fedewa additionally contends that like Ms. Johnson’s incontinence, he too had issues with his
bowel movements during his hospitalization. Id. at 7. As the petitioner in Johnson was awarded
$180,000.00, Mr. Fedewa states that he should be awarded no less than $180,000.00 for actual
pain and suffering. Id. at 8. Petitioner does not seek future pain and suffering damages.

           B. Respondent’s Position

       Respondent proposes no more than $125,000.00 in actual pain and suffering damages.
Resp. Br. on Damages at 1. In his brief, respondent recognizes that “GBS cases have historically

                                                  5
run the spectrum from cases involving severe sequelae requiring life care plans to assess
prospective damages, to cases in which the petitioner nearly or completely recovers shortly after
the six month minimum duration of symptomatology required to qualify for compensation.” Id.
at 12. Respondent argues that Mr. Fedewa’s pain and suffering “demonstrates a less severe
course of GBS than others, comparatively speaking.” Id.

        In response to petitioner’s comparison to Johnson, respondent notes that Ms. Johnson had
a different course with GBS post-hospitalization. Resp. Br. on Damages at 13. She dealt with
“being unable to drive and walk on her own for months and being unable to tell when she needed
to use the bathroom[], and she was still seeking care for the residual symptoms of her GBS two-
to-three years after her initial diagnosis.” Id. Respondent explains that Mr. Fedewa did not
experience such significant difficulties afterwards: “[H]e was able to stop treatment for his GBS
within a few months of its onset, and he did not suffer significant ongoing sequelae like
incontinence. If comparing the two cases, as petitioner requests, the pain and suffering award
should reflect that fact.” Id. Respondent further notes that Johnson is not controlling precedent,
but rather “one factor the Court can consider” and “a single, and not analogous, decision.” Id. at
14.

V.     DISCUSSION AND ANALYSIS

        There is no formula for assigning a monetary value to a person’s pain and suffering and
emotional distress. I.D. v. Sec’y of Health & Human Servs., No. 04-1593V, 2013 WL 2448125,
at *9 (Fed. Cl. Spec. Mstr. May 14, 2013) (“Awards for emotional distress are inherently
subjective and cannot be determined by using a mathematical formula.”); Stansfield v. Sec’y of
Health & Human Servs., No. 93-0172V, 1996 WL 300594, at *3 (Fed. Cl. Spec. Mstr. May 22,
1996) (“[T]he assessment of pain and suffering is inherently a subjective evaluation.”). Factors
to be considered when determining an award for pain and suffering include: 1) awareness of the
injury; 2) severity of the injury; and 3) duration of the suffering. I.D., 2013 WL 2448125, at *9
(quoting McAllister v. Sec’y of Health & Human Servs., No. 91-1037V, 1993 WL 777030, at *3
(Fed. Cl. Spec. Mstr. Mar. 26, 1993), vacated and remanded on other grounds, 70 F.3d 1240
(Fed. Cir. 1995)).

        Compensation awarded pursuant to the Vaccine Act shall include “actual and projected
pain and suffering and emotional distress from the vaccine-related injury . . . not to exceed
$250,000.” § 15(a)(4). In determining an award for pain and suffering and emotional distress, it
is appropriate to consider the severity of injury and awareness and duration of suffering. See
I.D., 2013 WL 2448125, at *9-11 (citing McAllister, 1993 WL 777030, at *3). In evaluating
these factors, the undersigned has reviewed the entire record, including medical records,
affidavits submitted by petitioner and others, and hearing testimony.

          A. Determining Petitioner’s Award in This Case

        In determining an award in this case, the undersigned does not rely on a single decision
or case. Rather, the undersigned has reviewed the particular facts and circumstances in this case,
giving due consideration to the circumstances and damages in other cases cited by the parties and
other relevant cases, as well as her knowledge and experience adjudicating similar cases.

                                                6
                   i. Awareness of Suffering

        In the experience of the undersigned, awareness of suffering is not typically a disputed
issue in cases involving GBS. In this case, neither party has raised, nor is the undersigned aware
of, any issue concerning petitioner’s awareness of suffering and the undersigned finds that this
matter is not in dispute. Thus, based on the circumstances of this case, the undersigned
determines that petitioner had full awareness of his suffering.

                  ii. Severity of the Injury

        Prior to Mr. Fedewa’s hospital admittance, he sought medical treatment three times,
complaining of progressively worsening numbness and weakness. When Mr. Fedewa was
admitted to Sparrow Hospital, he was hospitalized for approximately eight days then admitted to
inpatient rehabilitation for five days post-hospitalization. He reported terrible experiences with
his lumbar puncture and EMG tests, and he had a difficult time with his five rounds of IVIG
treatment. Pet. Ex. 20 at ¶ 19. His injury and treatment necessitated rehabilitation therapy which
began during his hospitalization and continued in his inpatient rehabilitation stay. He completed
eleven sessions before he was discharged home and was discharged from outpatient physical
therapy after completing twenty-two sessions over the span of three months. He was unable to
drive or work for three months.

         Mr. Fedewa’s affidavit and medical records establish GBS interfered with his ability to
work. He was unable to return to his dental repairman position for three months after his
hospitalization. At the age of fifty-four, Mr. Fedewa was working eight to twelve hours a day,
five days a week, as a dental equipment repairman. His job required him drive to service
locations and to lift and move equipment up to 250 pounds. Pet. Ex. 20 at ¶ 2. When Mr.
Fedewa returned to work approximately three months after his hospitalization, it was against the
advice of his family and influenced by the pressure he felt to support his wife and seven children.
Id. at ¶ 33. Although he returned to work, his physician requested a twenty-five pound weight
restriction, one-tenth of the weight-lifting capacity his job required. Pet. Ex. 14 at 62. He
averred that working was painful and difficult for many months. Pet. Ex. 20 at ¶ 34. He had to
take breaks after each service call. Id.

        Mr. Fedewa’s GBS course post-hospitalization required various medications. Mr.
Fedewa continued taking gabapentin for three months following his hospitalization. He
explained that he “stopped taking it as soon as he could tolerate the pain, in order to be able to
return to work.” Pet. Mem. on Damages at 7. Mr. Fedewa required additional medication in the
following months. His anxiety required Wellbutrin in addition to Xanax, but when his anxiety
lessened and he stopped taking his medication, he suffered depression. His moderately severe
depression required him to return to Wellbutrin. In total, Mr. Fedewa took Wellbutrin for
approximately fifteen months post-hospitalization.

        GBS also altered Mr. Fedewa’s family and social life. He lives on a hobby farm on
several acres of land with his wife and seven children. Prior to GBS, he was physically active on
his farm raising animals, tending to plants, and enjoying outdoor activities with his children. He

                                                7
was an active member in his community as well, routinely hosting church members for dinner.
With his nineteen-year-old daughter, Mr. Fedewa handed out drinks and snacks to students at
MSU from eight to midnight on Friday nights. However, Mr. Fedewa has not participated in the
MSU student outreach since his injury because he cannot stay up after ten o’clock at night. Pet.
Ex. 20 at ¶ 39. Mr. Fedewa has lost a part of his relationship with his nineteen-year-old daughter
and cannot care for his younger children in the way he did prior to injury. Id. at ¶¶ 38-39. He is
limited in his ability to participate in physical activities, such as biking and swimming, and
service projects he used to enjoy.

                  iii. Duration of the Suffering

        Mr. Fedewa dealt with the residual symptoms of his GBS for over two and a half years.
Mr. Fedewa stated that his “greatest loss has been the continuing trauma that has made life hard
and took the joy out of living.” Pet. Ex. 20 at ¶ 40. His wife noted, “Every day he complains
about how hard everything is and how much he is hurting.” Pet. Ex. 21 at ¶ 13. Mr. Fedewa
reported continued numbness ten months after his diagnosis, and his medical records indicate
muscle weakness as recent as April 17, 2018, a year and a half after his diagnosis with GBS.
While muscle weakness and numbness in his extremities were not noted in his medical records
after April 17, 2018 and Mr. Fedewa stopped taking Wellbutrin by July 25, 2018, Mr. Fedewa, in
an August 2019 status report, noted that his chronic fatigue has not abated since his injury. See
Pet. Status Rept., filed Aug. 9, 2019, at ¶ 9 (ECF No. 40). He further stated that he continues to
experience depression and psychological issues. Id. Mr. Fedewa, who once regularly swam,
walked, rode his bicycle, cut and split firewood, and performed home improvement projects,
hopes to return to moderate bicycle riding and swimming.

          B. Comparison to Other GBS Awards

        As noted in the Rule 5 Order, the undersigned preliminarily found petitioner’s case
comparable to Johnson, which proves helpful as reference in the undersigned’s evaluation of Mr.
Fedewa’s situation. Similarly, Dillenbeck v. Secretary of Health & Human Services proves
helpful in evaluating Mr. Fedewa’s case given the similarity in facts. No. 17-428V, 2019 WL
4072069 (Fed. Cl. Spec. Mstr. July 29, 2019), aff’d in part, No. 17-418V, 2020 WL 582588, at
*6 (Fed. Cl. Feb. 6, 2020) (remanded on lost wages damages, affirmed on pain and suffering).

                   i. Johnson

        Ms. Johnson was sixty-one when she diagnosed with GBS after receiving a flu vaccine,
and was awarded $180,000.00 for actual pain and suffering. Johnson, 2018 WL 5024012, at *1-
2. Ms. Johnson worked as a school bus driver for her local school district and as a part-time
school librarian. Id. at *2. Ms. Johnson received a flu vaccine in November 2015 and was
subsequently hospitalized for five days, from December 10 to December 15, 2015, for GBS. Id.
at *3. She received a lumbar puncture and five rounds of IVIG. Id. She did not take gabapentin
following her injury because she feared being dependent on medication and suffering adverse
effects of medication. Id. at *7. After three months, she was approved to work half-days up to
three times a week as a librarian, but could still not return to work as a school bus driver. Id. at
*4. Approximately three and a half months after her diagnosis, Ms. Johnson was cautiously

                                                 8
driving again and walking without her walking sticks. Id. Subsequently, Ms. Johnson passed
her physical examination in 2016 and returned as the school bus driver for the 2016-2017 school
year. Id. Ms. Johnson had initially completed some in home therapy and three sessions of
outpatient therapy between March 2016 and June 2016, but she did not partake in therapy
between June 2016 and February 2017. See id. A little over a year after Ms. Johnson’s
hospitalization, she completed forty-five personal exercise visits between February 27, 2017 and
February 26, 2018. Id.

         At the time of her damages hearing in January 2018, over two years after her
hospitalization, Ms. Johnson still reported GBS sequalae including incontinence, decreased work
duties, fatigue, and residual numbness in her legs. Johnson, 2018 WL 5024012, at *5. She
stated that she can no longer hike with her family and dog like she used to. Id. at *4. She also
testified that incontinence meant that she was unable to tell when she needed to use the bathroom
and traveled with spare clothing. Id. at *5. Finally, Ms. Johnson testified that she still had
numbness in her legs and could not tell when her feet were cold. Id. Based on the facts and
circumstances of the case, Ms. Johnson was awarded $180,000.00 for actual pain and suffering.
Id. at *9.

                  ii. Dillenbeck

        Ms. Dillenbeck was sixty-one when she was diagnosed with GBS after receiving the flu
vaccine. Dillenbeck, 2019 WL 4072069, at *1. She was awarded $170,000 for actual pain and
suffering. Id. at *14-15. Ms. Dillenbeck was hospitalized for five days, from December 3 to
December 8, 2015, then transferred into a rehabilitation center for five days until December 13,
2015. Id. at *2. She received two rounds of IVIG treatment during hospitalization and physical
therapy three times a day during her five-day rehabilitation. Id. She attended and was
discharged from outpatient physical therapy by the end of January 2016. Id. Ms. Dillenbeck
returned to work on March 1, 2016, approximately three months after her hospitalization, though
with a fifteen-pound weight restriction. Id. In April 2016, Ms. Dillenbeck requested to be free
of work restrictions despite still reporting symptoms of paresthesia in hands and feet, chest
sensitivity, and an unsteady gait. Id. Ms. Dillenbeck took gabapentin for the six months
following her hospitalization. Id. at *3. At the time of her testimony in February 2019, Ms.
Dillenbeck still reported GBS sequalae, including lack of sensation in hands and feels, increased
sensitivity on chest, abdomen, and back, weakness in her hands, and generalized fatigue, and she
continued to take prednisone for GBS sequalae. Id. at *3-4.

        In addition to the similarities between Dillenbeck and case at hand, the special master in
Dillenbeck found that damages for pain and suffering “reflect the personal cost of having to
suffer GBS” and “the lost opportunity to continue to perform vet tech duties from which she
clearly took great pleasure.” Dillenbeck, 2019 WL 4072069, at *14. The special master
accepted Ms. Dillenbeck’s explanation that her quick return to work and release from restrictions
was due to the pressure she felt to return to work rather than a reflection of her true health or
readiness. Id. at *9-10.




                                                9
          C. Petitioner’s Pain and Suffering

        The undersigned finds Mr. Fedewa’s situation most similar to Dillenbeck and Johnson.
Like Ms. Johnson, he received five rounds of IVIG treatment during his hospitalization, and like
Ms. Dillenbeck, he was in rehabilitation for five days. However, petitioner’s hospitalization was
slightly longer than both Ms. Johnson’s and Ms. Dillenbeck’s, and he reported particularly
painful experiences during his hospitalization.

        Mr. Fedewa completed half the number of physical therapy sessions that Ms. Johnson
completed in exercise therapy. However, his physical therapy sessions followed immediately
after his hospitalization whereas Ms. Johnson was not admitted into inpatient rehabilitation nor
did she participate in her exercise therapy until over a year from her hospitalization. While Ms.
Dillenbeck was discharged from outpatient physical therapy within a month, Mr. Fedewa was
not discharged from outpatient therapy for three months.

        Regarding work interference, Ms. Johnson was only able to return to work part-time three
months after her diagnosis, while both Ms. Dillenbeck and Mr. Fedewa returned to work full
time after three months, albeit with weight restrictions. Even though Mr. Fedewa returned to
work sooner than other individuals who have suffered from GBS, the undersigned finds Mr.
Fedewa’s explanation of his quick return to work reasonable. Mr. Fedewa was concerned about
being moved onto long-term disability and being the sole provider for his wife and seven
children. As noted in Dillenbeck, a petitioner returning to work quickly does not necessarily
represent their health at the time or necessarily lessen the severity of their injury. See
Dillenbeck, 2019 WL 4072069, at *3-4. In this case, Mr. Fedewa felt external pressures to
return to work even though he likely was not ready.

        Respondent notes in his Brief on Damages that a distinct difference between Mr.
Fedewa’s and Ms. Johnson’s course post-hospitalization was Ms. Johnson’s inability to drive for
several months. However, the difference is only about a month: Ms. Johnson was driving four
months after hospitalization and Mr. Fedewa was driving three months after hospitalization.
Indeed Ms. Johnson’s job as a school bus driver was completely impacted by an inability to
drive, as driving is the job, but Mr. Fedewa’s job also required him to drive from service location
to service location. The difference in duration of inability to drive between Mr. Fedewa and Ms.
Johnson is not medically significant in the undersigned’s determination of petitioner’s actual
pain and suffering.

        The greatest difference between the cases is the residual sequelae each petitioner
experienced. Ms. Johnson continued to experience incontinence, fatigue, and some numbness in
her legs two years post-hospitalization. Her bladder and bowel incontinence was particularly
significant. Ms. Johnson did not continue gabapentin or other medication for her residual
sequelae due to her fear of medication. Ms. Dillenbeck continued to experience lack of sensation
in extremities, weakness in her hands, increased sensitivity on chest, abdomen, and back, and
generalized fatigue two and a half years post-hospitalization. As of her testimony in 2019, she
continues to take prednisone.




                                                10
        Mr. Fedewa’s residual sequelae mostly consists of fatigue and emotional distress. Unlike
Ms. Johnson and Ms. Dillenbeck, Mr. Fedewa has not reported numbness or weakness in his
extremities since a year and a half post-hospitalization. He did not report incontinence or
additional bodily pain. However, neither Ms. Dillenbeck or Ms. Johnson were treated for
anxiety or depression. Mr. Fedewa’s anxiety and moderately severe depression required him to
take Wellbutrin for over a year. Additionally, as the special master in Dillenbeck considered
inability to perform duties from which petitioner takes great pleasure, Mr. Fedewa’s limitation in
caring for his children as a father is a considerable suffering. At the time of his injury, two of his
children were young, requiring physical care that Mr. Fedewa could not provide. See Pet. Ex. 18
at 1-2. He was also unable to perform parental duties for his older children. His limited capacity
to play with, care, and support his children resulted in substantial pain.

       Though the type of actual pain and suffering Mr. Fedewa experienced is different from
Ms. Johnson’s and Ms. Dillenbeck’s, Mr. Fedewa’s actual pain and suffering is comparable to
Ms. Johnson’s and slightly more severe than Ms. Dillenbeck’s.

       For all of the reasons discussed above, and based on consideration of the record as a
whole, the undersigned finds that $180,000.00 represents a fair and appropriate amount of
compensation for petitioner’s actual pain and suffering and emotional distress.

VI.    CONCLUSION

       In light of all of the above, the undersigned awards the following compensation:

       A lump sum payment of $185,807.16, representing $180,000.00 for actual pain and
suffering and $5,807.16 for unreimbursed medical expenses and past lost wages, in the
form of a check payable to petitioner, Bruce Fedewa.

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.

                                                 11